Ames, J.
Upon this report it is impossible to say that there was literally no evidence in support of the plaintiff’s case. The transaction occurred at the defendants’ office and usual place of business. They were the owners of a line of steamships, conveying passengers, as the name indicates, between this continent and Great Britain. Part of their business was the dealing in funds to be used in England and Ireland, in the form of drafts. The plaintiff’s intestate, in company with the plaintiff, called at the defendants’ office, and found Wheeler there. They had a right to suppose that the defendants had the control of their own premises, and that nobody would be allowed to be there, and inter-meddle with the business, without their authority. He is found there, presumptively not as an intruder, but in apparent possession, (we must suppose behind the counter,) having free access to their safe, opening their drawers in which valuable property was deposited, making entries in books, and conducting himself as if he were engaged in the regular and ordinary business of the place. Persons having business at that office could not be expected to call for proof of the authority of clerks and agents whom they find there acting as such, but must trust to appearances, and to the not unreasonable assumption that the defendants would not permit unauthorized persons to be so engaged. The receipt of money, to be exchanged for value in some other form, was part of the regular business of the office, and although there is no evidence that Wheeler had authority, to bind the defendants by a contract to return an equivalent in gold, there is evidence tending to show that he received money as their agent, which, ex aequo et bono, should be accounted for. Upon the counts for money had and received, therefore, the plaintiff was entitled to go to the jury. Exceptions sustained.